DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 10/22/2020.  The applicant(s) amended claims 1, 13, 14, 18, 19, and 20 can canceled claims 2 and 11.
The nonstatutory double patenting rejection regarding claims 1-3, 13-14, and 20 have been withdrawn in accordance with the filed and approved Terminal Disclaimer.

Response to Arguments
Applicant's arguments with respect to claims 1, 13, and 20 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Janse et al. (US 20110144779 A1) in view of Hietanen (US 6415034 B1).

Regarding claims 1 and 13, Janse teaches:
“a wearable device” (par. 0024; ‘An embodiment of the invention applies to a headset or earset (headphone or earphone, respectively) that is equipped with a wearing-detection system, which can tell whether the device is put on both ears, one ear only, or is not put on.’);
“a first microphone that generates a first acoustic signal where the first microphone measures sound in an ambient environment when the wearable device is worn by the user” (par. 0100; ‘A primary microphone 303 (the one that is closest to the user's mouth) is adapted to supply a first microphone signal u1, and a secondary microphone 304 is adapted to supply a second microphone signal u2 to the adaptive beam former 301a. The adaptive beam former is designed in such a way that, after initial convergence, it provides an output signal z which contains the desired speech picked up by the microphones 303, 304 together with the undesired noise, and an output signal x1 in which stationary and non-stationary background noise picked up by the microphones is present and in which the desired near-end speech is blocked.’); and
“a processor communicatively linked to the first microphone and the second microphone” (par. 0100; ‘FIG. 3 shows an arrangement 300 comprising an adaptive beam former 301a and a post-processor 302.’), wherein the processor performs operations comprising:
“detecting a spoken voice based on an analysis of the first acoustic signal and the second acoustic signal, and wherein the analysis of the first acoustic signal and the second acoustic signal uses at least one of a coherence analysis, correlation analysis, level-detection, and spectral analysis” (par. 0055; ‘The device may comprise one or more, particularly two, microphones adapted to receive audio signals, particularly speech signals of a user wearing the device, as the input data. A correlation between the audio signals may serve as a basis for the wearing information to be detected.’); and
“mixing the first acoustic signal and the second acoustic signal with respect to a speaking level to produce a mixed signal, wherein the speaking level is determined based on the analysis of at least one of the first and second acoustic signal” (par. 0101; ‘The adaptive beam former coefficients are updated only when a so-called "in-beam detection" result applies. This means that the near-end speaker is active and talking in the beam that is made up by the combined system of the microphones 303, 304 and the adaptive beam former 301a.’; par. 0102; ‘This coherence term is estimated as the short-term power of the stationary noise component in z divided by the short-term power of the stationary noise component in x1. The first of the two above conditions reflects the speech level difference between the two microphones 303, 304 that can be expected from the difference in distances between the two microphones 303, 304 and the user's mouth. The second of the two above condition requires the speech on x to exceed the background noise to a sufficient extent.’).
Janse does teach a second microphone (par. 0100; ‘A primary microphone 303 (the one that is closest to the user's mouth) is adapted to supply a first microphone signal u1, and a secondary microphone 304 is adapted to supply a second microphone signal u2 to the adaptive beam former 301a.’).
However, Janse does not expressly teach measuring sound in an ear canal environment, as in “a second microphone that generates a second acoustic signal where the second microphone measures sound in an ear canal environment when the wearable device is worn by the user.”
In a similar field of endeavor, Hietanen teaches:
“a second microphone that generates a second acoustic signal where the second microphone measures sound in an ear canal environment when the wearable device is worn by the user” (col. 1, lines 5-11; ‘The present invention relates to an earphone unit mounted in the auditory tube (also called auditory canal) or on the ear, which unit comprises voice reproduction means for converting an electric signal into acoustic sound signal and for forwarding the sound signal into the user's ear, and speech detection means for detecting the speech of the user of the earphone unit from the user's said same auditory tube.’; col. 6, lines 9-12; ‘Ear capsule 12 is used to feed a known signal f(t) into the auditory tube 10 and the signal is detected using microphone capsule 13.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Janse’s wearable apparatus by incorporating Hietanen’s earphone unit mounted in the auditory canal in order to improve the detection of the user's speech, especially when the user speaks simultaneously as sound is reproduced by the ear capsule. (Hietanen: col. 2, lines 22-25)

Regarding claim 3 (dep. on claim 1), the combination of Janse in view of Hietanen further teaches:
“wherein the operations further comprise passing the first acoustic signal to a gain function (speech level)” (J: par. 0102; ‘The first of the two above conditions reflects 

Regarding claim 12 (dep. on claim 1), the combination of Janse in view of Hietanen further teaches:
"conducting the detecting of the spoken voice if a sound pressure level of the first acoustic signal or the second acoustic signal is above a threshold” (J: par. 0090; decivel levels; par. 0102; ‘The first of the two above conditions reflects the speech level difference between the two microphones 303, 304 that can be expected from the difference in distances between the two microphones 303, 304 and the user's mouth. The second of the two above condition requires the speech on x to exceed the background noise to a sufficient extent.’).

Regarding claim 16 (dep. on claim 13), the combination of Janse in view of Hietanen further teaches:
“filtering, based on the analysis, a sound from the first acoustic signal, the second acoustic signal, or a combination thereof, and further comprising presenting a notification based on the filtered sound” (J: par. 0113; ‘This can be exploited by placing an adaptive filter between the two microphones 303, 304, as depicted in the arrangement 400 of FIG. 4.’).

claim 17 (dep. on claim 13), the combination of Janse in view of Hietanen further teaches:
“increasing a gain of the first acoustic signal, the second acoustic signal, or a combination thereof” (J: par. 0046; ‘For example, the intensity of the signal may be increased when the headphone covers only one ear, and the headphone being free of the user's other ear may be prevented from vibrating.’).

Regarding claim 18 (dep. on claim 13), the combination of Janse in view of Hietanen further teaches:
“learning a spectral characteristic of the speaking level of the spoken voice” (J: par. 0100; ‘The signal x1 then serves as a noise reference for spectral noise suppression in the post-processor 302.’).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Janse in view of Hietanen, further in view of Klinkby et al. (US 20060291681 A1).

Regarding claim 4 (dep. on claim 3), Janse and Hietanen do not expressly teach:
“wherein the operations further comprise band-pass filtering the first acoustic signal after passing the first acoustic signal to the gain function.”
Klinkby teaches:
“wherein the operations further comprise band-pass filtering the first acoustic signal after passing the first acoustic signal to the gain function” (par. 0017; ‘The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Janse’s (in view of Hietanen) wearable apparatus and speech signal by incorporating Klinkby’s adaptive equalization filter in order to band-pass filter the speech signal. This modification provides for an improved and in particular a faster adaption of feedback cancellation. (Klinkby: abstract)

Regarding claim 5 (dep. on claim 4), the combination of Janse in view of Hietanen and Klinkby further teaches:
“wherein the operations further comprise band-pass filtering the first acoustic signal in a time domain or by digitally using frequency” (Klinkby: par. 0065; ‘These methods include, as has been mentioned before, direct adaptation of a linear FIR or IIR filter to orthogonalize the input signal, or employing discrete Fourier transformation, equalization, then followed by inverse discrete Fourier transformation.’).

Claims 6-10, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janse in view of Hietanen, further in view of Pertrushin (US 6151571 A). 

claim 6 (dep. on claim 1), Janse and Hietanen do not expressly teach:
“prompting a user of the spoken voice to speak by utilizing a user-activated voice command, a non-voice audio command, a visual command, or a combination thereof.”
This feature is well-known in the art, as evident by Pertrushin (col. 61, lines 48-61; ‘When a user requests access to data, such as a website, the user is prompted for a voice sample in operation 2100.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Janse’s (in view of Hietanen) wearable apparatus by incorporating a well-known feature of prompting a user to speak in order to identify a user through voice verification to allow the user to access data on a network. (Pertrushin: col. 61, lines 48-61).

Regarding claim 7 (dep. on claim 6), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“calculating a cross-correlation associated with speech received from the user in response to the prompting” (Pertrushin: col. 38, lines 32 – 52; ‘In the presently preferred embodiment, the candidate pitch values are obtained by finding the peaks in the normalized correlation function of the filtered residual signal, defined as follows: ##EQU3## where u'.sub.j is the filtered residual signal, k.sub.min and k.sub.max define the boundaries for the correlation lag k, and m is the number of samples in one frame period (80 in the preferred embodiment) and therefore defines the number of samples to be correlated.’). Cross-correlation is used to determine pitch. Therefore, it would have 

Regarding claim 8 (dep. on claim 7), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“extracting a peak value of the cross-correlation and a lag at which the peak value occurs” (Pertrushin: col. 38, lines 32 – 52; ‘In the presently preferred embodiment, the candidate pitch values are obtained by finding the peaks in the normalized correlation function of the filtered residual signal, defined as follows: ##EQU3## where u'.sub.j is the filtered residual signal, k.sub.min and k.sub.max define the boundaries for the correlation lag k, and m is the number of samples in one frame period (80 in the preferred embodiment) and therefore defines the number of samples to be correlated. The candidate pitch values are defined by the lags k* at which value of C(k*) takes a local maximum, and the scalar value of C(k) is used to define a "goodness" value for each candidate k*.’).

Regarding claim 9 (dep. on claim 8), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“determining if the lag for the peak value matches a reference value” (Pertrushin: col. 38, lines 32 – 52: ‘The candidate pitch values are defined by the lags k* at which value of C(k*) takes a local maximum, and the scalar value of C(k) is used to define a "goodness" value for each candidate k*.’).

claim 10 (dep. on claim 9), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“outputting a user voice active message if the lag for the peak value matches the reference value” (Pertrushin: col. 36, lines 1-16; ‘That is, the "unvoiced" voicing decision is normally made when no strong pitch is found, that is when no correlation lag of the residual signal provides a high normalized correlation value.’).

Regarding claim 14 (dep. on claim 13), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“controlling a voice operation associated with the device in response to detecting the spoken voice” (Pertrushin: col. 53, lines 14-49; ‘  The vocabulary data transmitted by information distribution center 3612 may define commands which a user may speak to control device 3618.’).

Regarding claim 19 (dep. on claim 18), the combination of Janse in view of Hietanen and Pertrushin further teaches:
“predicting the spoken voice based on the learning of the spectral characteristic” (Pertrushin: col. 12, lines 49-53; ‘Another approach to feature extraction is to enrich the set of features by considering some derivative features such as LPC (linear predictive coding) parameters of signal or features of the smoothed pitch contour and its derivatives.’).

claim 20, the claim is rejected under the same rationale as claims 13 and 14 for having the same or similar limitations.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Janse in view of Hietanen, further in view of Baechler (20090268933 A1).
Regarding claim 15 (dep. on claim 13), Janse and Hietanen do not expressly teach:
“providing the mixed signal to a different device.”
Baechler teaches:
“providing the mixed signal to a different device” (0044; ‘transmitting, at least partially in a wireless fashion, input audio signals from at least one of said at least two input transducer units to a device of said hearing system, in which said selecting of input audio signals takes place.’; par. 0103; ‘The input audio signals In1, In2, In3, In4, obtained by means of the respective input transducer unit M1, M2, M3, M4, are transmitted to at least one of the hearing devices 11,12; in FIG. 3 to each of the two hearing devices 11,12.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Janse’s (in view of Hietanen) microphone signals by incorporating the hearing system taught by Baechler in order to improve noise cancellation. (Baechler: par. 0020)

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,051,365 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658